      Case 2:18-cr-00422-SMB Document 765 Filed 10/07/19 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1200
 9   Los Angeles, CA 90012
     Telephone (213) 894-3391
10
     BRIAN BENCZKOWSKI
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
17                       IN THE UNITED STATES DISTRICT COURT

18                            FOR THE DISTRICT OF ARIZONA

19
     United States of America,                          No. CR-18-422-PHX-SMB
20
                          Plaintiff,
21                                                    UNITED STATES’ UNOPPOSED
              v.                                     MOTION TO EXTEND DEADLINE
22                                                       TO FILE RESPONSE TO
                                                      DEFENDANT JOHN BRUNST’S
23   Michael Lacey, et al.,                               MOTION TO DISMISS
                                                         INDICTMENT (Doc. 746)
24                        Defendants.

25
26
27
28
      Case 2:18-cr-00422-SMB Document 765 Filed 10/07/19 Page 2 of 3




 1          On September 27, 2019, Defendant John Brunst filed a Motion to Dismiss
 2   Indictment (Doc. 746.)     Due to travel and Fall Break schedules, the United States
 3   respectfully requests a one-week extension of its deadline for filing its Response, from
 4   October 11 to October 18, 2019. Defendant Brunst’s counsel has informed the United
 5   States that he has no objection to the requested extension.
 6          For the foregoing reasons, the United States respectfully requests that the Court
 7   enter the attached proposed order.
 8          Excludable delay under 18 U.S.C. § 3161(h) may occur as a result of this motion or
 9   an order based thereon.
10
11          Respectfully submitted this 7th day of October, 2019.
12                                             MICHAEL BAILEY
                                               United States Attorney
13                                             District of Arizona
14                                             s/ Peter S. Kozinets
15                                             KEVIN M. RAPP
                                               MARGARET PERLMETER
16                                             PETER S. KOZINETS
                                               ANDREW C. STONE
17                                             Assistant U.S. Attorneys
18                                             JOHN J. KUCERA
                                               Special Assistant U.S. Attorney
19
20                                             BRIAN BENCZKOWSKI
                                               Assistant Attorney General
21                                             U.S. Department of Justice
                                               Criminal Division, U.S. Department of Justice
22
                                               REGINALD E. JONES
23                                             Senior Trial Attorney
                                               U.S. Department of Justice, Criminal Division
24                                             Child Exploitation and Obscenity Section

25
26
27
28


                                                -1-
      Case 2:18-cr-00422-SMB Document 765 Filed 10/07/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on October 7, 2019, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
 5   as counsel of record.
 6
     s/ Angela Schuetta
 7   Angela Schuetta
     U.S. Attorney’s Office
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
     Case 2:18-cr-00422-SMB Document 765-1 Filed 10/07/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                             No. CR-18-422-PHX-SMB
11                          Plaintiff,
                                                                     ORDER
12            v.
13
     Michael Lacey, et al.,
14
                            Defendants.
15
16         Based on the United States’ Unopposed Motion to Extend Deadline for Response
17   to Defendant John Brunst’s Motion to Dismiss Indictment, and good cause appearing,
18         IT IS HEREBY ORDERED granting the United States’ motion and extending the
19   deadline for it to respond to Defendant Brunst’s Motion to Dismiss Indictment (Doc. 746)
20   to October 18, 2019.
21         IT IS FURTHER ORDERED that excludable delay under 18 U.S.C. § 3161(h) is
22   found to commence from _________________ through __________________.
23
24
25
26
27
28
